Citation Nr: 1100855	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 to May 1973.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  It was subsequently transferred to the RO in St. 
Petersburg, Florida.  

The case was previously before the Board in January 2009 and May 
2010, and was remanded each time for further development.  It has 
since returned to the Board for adjudication.

The Veteran and a friend presented testimony at a Board hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran is seeking service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, which he contends 
began during service but was misdiagnosed as a personality 
disorder.  In January 2009, the Board remanded the case to afford 
the Veteran a VA examination of his claimed disability.  

When the case returned to the Board in May 2010, the claims file 
contained a VA nonstandard examiner's medical opinion dated in 
October 2009, which consisted of a thorough recounting of the 
Veteran's psychiatric history during and after service.  It did 
not include any findings based on an actual examination of the 
Veteran, but the examiner stated that he had discussed the case 
"with the C&P evaluator who conducted the initial mental 
disorder examination in September 2009."  The claims file 
contained an administrative record noting that a mental disorder 
examination had been requested on August 7, 2009, and was 
completed as of September 14, 2009, when a second examination was 
ordered; however, there was no record of the actual examination.  
The case was remanded a second time in May 2010 in order to 
locate the missing record. 

The claims file contains a supplemental statement of the case 
issued in September 2010.  Listed among the evidence on which the 
decision was based is "report from examination conducted on 
August 31, 2009, at the VA Medical Center [VAMC] in Tampa, FL."  
This is the first time this evidence has been noted, and the 
claims file does not contain a copy of this report.  Other than 
the records review noted above, the claims file does not contain 
any records from the Tampa VAMC dated after July 2009.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  While it appears that the RO afforded the Veteran an 
examination as directed by the January 2009 remand instructions, 
the record contains no findings from that examination on which 
the Board may base a decision.  Therefore, another remand is 
required so that the record of the August 31, 2009, VA 
examination conducted at the Tampa VAMC may be obtained and 
associated with the claims file, or so that the Veteran may be 
afforded another VA examination, as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Tampa VAMC and request a copy of 
the VA psychiatric examination that was 
conducted on August 31, 2009.  

a.	If the record is located, it should be 
associated with the claims file. 

b.	If the record cannot be located, this 
should be noted in the folder, and the 
Veteran must be afforded another VA 
psychiatric examination to determine the 
current nature and likely etiology of 
his claimed psychiatric disorder.  The 
claims folder should be made 
available to the examiner for 
review.  Based on the examination and 
review of the record, the examiner 
should offer an opinion as to the 
etiology of any psychiatric disorder 
diagnosed, to include whether it is at 
least as likely as not (a 50 percent 
or greater probability) that the 
condition began or was aggravated during 
the Veteran's service. 

A rationale should be provided for 
any opinion expressed.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain 
why an opinion would be speculative.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



